COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:        01-21-00439-CR

Trial court case number:      87429-CR

Trial court:                  149th District Court of Brazoria County

      On July 20, 2022, appellant, Darrell Anthony Adell, Jr., filed a “Motion for Leave to File
His Appellate Brief in Excess of 15,000 Words.” We grant appellant’s motion.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss________
                    Acting individually  Acting for the Court

Date: ___August 2, 2022____